Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-18-00395-CR

                                   Marco ARAMBULA,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CR9973
                       Honorable Lorina I. Rummel, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the judgment of the trial court is
MODIFIED to delete the imposition of the $1,000 fine, and the judgment is AFFIRMED AS
MODIFIED.

       SIGNED November 14, 2018.


                                              _____________________________
                                              Sandee Bryan Marion, Chief Justice